DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 21 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,224,495 to Reinke et al. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant applicant are a broader version of claims 1 and 11 of USP ‘495 and fail to include any features, functions or components not already claimed in claims 1 and 11 of USP ‘495.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 21-23, 27-28, 31-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/145178 to Presby.
	Regarding claim 21, Presby ‘178 discloses a system (figs 14a-j) configured to support a device, the system comprising: a base 6; a shaft (@ gear 53) having a longitudinal axis, the shaft being supported by the base 6; an actuator 61 supported by the base, the actuator being configured to drive rotation of the shaft (supporting gear 52) about the longitudinal axis; a support arm 20 connected to the shaft such that rotation of the shaft causes commensurate rotation of the support arm 20; a timing link 55 having a first end pivotably connected to the base (via shaft of gear 53), and a second end opposite the first end; and a mount 32 coupled to the second end of the timing link (via 61 and 20), the mount being configured to maintain a substantially constant orientation relative to the base as the support arm transitions between a raised position relative to the base and a lowered position relative to the base (figs. 14a-j)  	
	Regarding claim 22, Presby ‘178 discloses wherein the actuator 61 comprises a gas cylinder having an extended state and a retracted state.  
	Regarding claim 23, Presby ‘178 discloses further comprising a drive link 53 connected to the shaft such that movement of the drive link 53, caused by the actuator 61, results in commensurate rotation of the shaft (center of 53).  
	Regarding claim 27, Presby ‘178 discloses wherein the timing link 55 extends at least partially within a portion of the support arm 20 (via shafts at 53/53’).  
	Regarding claim 28, Presby ‘178 discloses wherein the timing link 55 is rotatable relative to the base about an additional axis (@ 53’), the additional axis extending substantially parallel to the longitudinal axis of the shaft (@ 53).  
	Regarding claim 31, Presby ‘178 discloses a system configured to support a device, the system comprising: a base 6 having a top surface (figs. 14ab); a support arm 20 supported by the base, the support arm being rotatable about a first longitudinal axis (axis through shaft at 53) extending substantially parallel to the top surface (figs 14a-j); a substantially rigid timing link 55 (chain 55 is considered substantially rigid) supported by the base, the timing link 55 being rotatable about a second longitudinal axis (thought shaft at 53’) extending substantially parallel to the first longitudinal axis; and a mount 32 coupled to the timing link (via arm 20), the mount being configured to maintain a substantially constant orientation relative to the base as the support arm transitions between a raised position relative to the base and a lowered position relative to the base (figs 14a-j).  
	Regarding claim 32, Presby ‘178 discloses further comprising an actuator 61 supported by the base and configured to drive rotation of the support arm about the first longitudinal axis;  
	Regarding claim 33, Presby ‘178 discloses further comprising a drive link 53 connected to the actuator 61, the drive link 53 being fixed to a shaft that is rotatable about the first longitudinal axis, wherein movement of the drive link 53 results in commensurate rotation of the shaft and the support arm.  
	Regarding claim 34, Presby ‘178 discloses wherein the timing link 55 is pivotably connected to the support arm (figs 14ab).  
		
Allowable Subject Matter
	Claims 24-26, 29-30, 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 37-40 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:  note the language in claims 24, 29 and 31.  Claim 37 includes similar language to that of claims 25 and 39.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art could be used in subsequent office action rejections.  The list of supports is as follows: US-9243743-B2 OR US-20190274660-A1 OR US-20040218352-A1.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MONICA E MILLNER/Primary Examiner, Art Unit 3632